Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 3, 2021 was received. Claims 1, 9 and 11 were amended. No claim was canceled or added. Claims 17-18 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued on March 3, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Kawakita (US20100183842). 
Regarding claim 1, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel thermal spraying (HVOF), which is free of a polymer sealant (paragraphs 0010, 0030, 0072, 0074-0075) (thin, fluid-tight, as-deposited coating without sealing). Ajdelsztajn teaches to provide a substrate (paragraph 0032). Ajdelsztajn teaches to provide a powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Ajdelsztajn teaches to provide a thermal spray gun (paragraph 0032), wherein the gun has a combustion chamber 22 and a nozzle 30 downstream of the combustion chamber (paragraphs 0030, 0032, 0038, figure 1). Ajdelsztajn teaches to provide a fuel to the combustion chamber (paragraphs 0032 and 0034). Ajdelsztajn teaches to introduce an oxidant to the combustion chamber thorough the oxidant inject port 18 (paragraphs 0031- 0032 and 0034), wherein the oxidant is a combination of oxygen and air (paragraph 0033). Since air comprises oxygen and inert gas nitrogen and argon (wherein said inert gas is selected from the group consisting of nitrogen and argon), Ajdelsztajn’s oxidant (oxygen and air injected together into the injection port 18) reads 
Ajdelsztajn does not explicitly teaches the flow ratio of inert gas and oxygen. Ajdelsztajn teaches the air (comprising nitrogen) is mixed with oxygen to form the oxidant (paragraph 0033). However, Kawakita teaches a method of forming a coating on a substrate with HVOF (abstract) and discloses inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet, specifically the increase of amount of inert gas lower the temperature of the combustion steam Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 2, Ajdelsztajn teaches the fuel is hydrocarbon or hydrogen (paragraph 0033).
	Regarding claim 3, Ajdelsztajn teaches the oxygen is used to combusted the fuel (paragraphs 0031-0032), thus the oxygen is introduced at a flow rate sufficient to combust the fuel.
	Regarding claim 4, Kawakita teaches a method of forming a coating on a substrate with HVOF (abstract) and discloses inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet, specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Thus,  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 6, Ajdelsztajn teaches the feedstock is tungsten carbide (paragraph 0049).
Regarding claim 7, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 8, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 
Regarding claim 9, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel thermal spraying (HVOF), which is free of a polymer sealant (paragraphs 0010, 0030, 0072, 0074-0075) (thin, fluid-tight, as-deposited coating without sealing). Ajdelsztajn teaches to provide a substrate (paragraph 0032). Ajdelsztajn teaches to provide a powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Ajdelsztajn teaches to provide a thermal spray gun (paragraph 0032), wherein the gun has a combustion chamber 22 and a nozzle 30 downstream of the combustion chamber (paragraphs 0030, 0032, 0038, figure 1). Ajdelsztajn teaches to provide a fuel to the combustion chamber (paragraphs 0032 and 0034). Ajdelsztajn teaches to introduce an oxidant to the combustion chamber thorough the oxidant inject port 18 (paragraphs 0031- 0032 and 0034), wherein the oxidant is a combination of oxygen and air (paragraph 0033). Since air comprises oxygen and inert gas nitrogen and argon, Ajdelsztajn’s oxidant (oxygen and air injected together into the injection port 18) reads on the limitation of pre-mixing oxygen gas with an inert gas to produce diluted oxygen gas wherein the pre-mixing occurs prior to the oxygen gas entering the combustion 
Ajdelsztajn does not explicitly teaches the flow ratio of inert gas and oxygen. Ajdelsztajn teaches the air (comprising nitrogen) is mixed with oxygen to form the oxidant (paragraph 0033). However, Kawakita teaches a method of forming a coating on a substrate with HVOF (abstract) and discloses inert gas (nitrogen) is introduced to Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 10, Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet (controlling a flame temperature in the combustion chamber), specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the air (comprising inert gas nitrogen) of the oxidant mixture in the process to yield the temperature of the combustion stream Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
 Regarding claim 12, Ajdelsztajn teaches the feedstock is tungsten carbide or chromium carbide (paragraph 0049).
	Regarding claim 14, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 15, Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet (controlling a flame temperature in the combustion chamber), specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the air (comprising inert gas nitrogen) of the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 16, Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet (controlling a flame temperature in the combustion chamber), specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the air (comprising inert gas nitrogen) of the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Kawakita (US20100183842) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Kurisu (US20160348971). 
Regarding claim 5, Ajdelsztajn in view of Kawakita teaches all limitation of this claim, except the total flow rate of the oxygen gas and the inert gas. However, Kurisu teaches a method of forming a thermal sprayed coating (abstract), and discloses during HVOF when the flow rate of the oxygen gas too high, there will be too much oxidation of Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 11, Ajdelsztajn in view of Kawakita teaches all limitation of this claim, except the total flow rate of the oxygen gas and the inert gas. However, Kurisu teaches a method of forming a thermal sprayed coating (abstract), and discloses during HVOF when the flow rate of the oxygen gas too high, there will be too much oxidation of the raw material powder, thus forming a porous coating (paragraph 0094). Kawakita teaches inert gas (nitrogen) is introduced to the combustion chamber to control the temperature of the combustion jet (controlling a flame temperature in the combustion chamber), specifically the increase of amount of inert gas lower the temperature of the combustion steam (abstract, paragraph 0046, 0052). Ajdelsztajn teaches cooling the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Kawakita (US20100183842) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Xue (US20100151124).  
	Regarding claim 13, Ajdelsztajn in view of Kawakita teaches all limitation of this claim, except the powder feedstock is injected into the nozzle in a radial direction. However, Xue teaches a method of HVOF thermal spraying (paragraph 0021) and discloses to inject the feedstock into the nozzle in radial direction (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject the feedstock into the nozzle in radial direction during HVOF as suggested by Xue in the method of creating a thin, fluid-tight, as deposited coating without sealing the as –deposited coating as suggested by Ajdelsztajn in view of Kawakita because Xue teaches such injection can achieve more uniform powder loading in the exit hot gas stream, more efficient use of the available heat and hence . 

Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Independent claims 1 and 9 have been amended to make clear that the inert gas which the oxygen is diluted with is either nitrogen or argon, thus, the claims excluded pre-mixing the oxygen with air. 

In response to Applicant’s arguments, please consider the following comments:
Examiner disagrees that the claim limitations exclude the number of inert gas to be included. Since the claim is written in an open ended transition phrase of “comprising”, Ajdelsztajn’s air diluting gas with an addition inert gas, argon, is still considered to read on the claim limitation. In addition, it is well settled that omission of an element and its function is obvious if the function of the element is not desired (see MPEP2144.04 II). In this case, it is well known to use the inert gas to dilute the combustion/oxygen gas in light of teaching of Ajdelsztajn and Kawakita (see below) in a HVOF process, thus, it would be obvious to include either one of the inert gas, nitrogen or argon (as taught by Ajdelsztajn), in the process to dilute the oxidant. Furthermore, Ajdelsztajn further teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/NGA LEUNG V LAW/Examiner, Art Unit 1717